     Case 2:20-cv-00569 Document 18 Filed 08/04/21 Page 1 of 2 PageID #: 348


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

KEITH W.R. LOWE,

             Petitioner,

v.                                      Civil Action No. 2:20-cv-00569

DONNIE AMES, Superintendent,
Mount Olive Correctional Complex,

             Respondent.


                                     ORDER


             Pending is petitioner’s petition for writ of habeas

corpus under 28 U.S.C. § 2254, filed on August 28, 2020.               ECF

No. 1.     Also pending is petitioner’s Motion for Extension of

Time to File Objections, filed on December 23, 2020.              ECF No.

10.


             This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley for submission of Proposed

Findings and Recommendation (“PF&R”) for disposition pursuant to

28 U.S.C. § 636(b)(1)(B).        On December 10, 2020, the magistrate

judge entered his PF&R recommending that the court dismiss

petitioner’s petition for a writ of habeas corpus with prejudice

unless petitioner could demonstrate “that his petition was

timely filed or that circumstances exist which would permit

equitable tolling for the limitation period.”            PF&R at 5.
  Case 2:20-cv-00569 Document 18 Filed 08/04/21 Page 2 of 2 PageID #: 349


             For good cause shown, petitioner’s motion for

extension of time to file objections is granted to January 5,

2021.    Further, petitioner having filed such objections on

January 5, 2021, raising circumstances which may potentially

allow for equitable tolling of his petition, the court for that

reason declines to adopt the PF&R and again refers this matter

to the magistrate judge for further proceedings.


             Accordingly, it is ORDERED that:


  1. Petitioner’s Motion for Extension of Time to File

        Objections be, and hereby is, granted;


  2. The Proposed Findings and Recommendations of the magistrate

        judge be, and hereby are, not adopted; and


  3. The matter be, and hereby is, referred to the magistrate

        judge for further proceedings.


             The Clerk is directed to forward copies of this

memorandum opinion and order to plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                              Enter: August 4, 2021




                                    2
